Citation Nr: 0712744	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  03-11 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for sickle cell disease, 
diagnosed as hemoglobin SC disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her father


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from August 2000 to March 
2001.

This matter originally came to the Board of Veterans' Appeals 
(Board) from March and December 2002 rating decisions of the 
Columbia, South Carolina Department of Veterans Affairs (VA) 
Regional Office (RO).

In October 2004, the Board denied the claim.  In January 
2006, the case was the subject of a Joint Motion for Remand 
by the parties to the United States Court of Appeals for 
Veterans Claims (Court).  The Joint Motion vacated the 
October 2004 decision, and remanded the case so that the 
Board could consider certain VA General Counsel precedential 
opinions.  In April 2006, the Board remanded the case to the 
RO to accomplish the above-mentioned ordered development; the 
Board also sought and obtained a VA medical opinion.  


FINDINGS OF FACT

1.  Clear and unmistakable evidence demonstrates that the 
veteran was born with hemoglobin SC disease.

2.  Clear and unmistakable evidence shows that neither 
hemoglobin SC disease nor sickle cell anemia were aggravated 
by service.

3.  Clear and unmistakable evidence shows that the veteran's 
preexisting hemoglobin SC disease did not progress in 
severity during her military service.  


CONCLUSION OF LAW

Sickle cell disease, diagnosed as hemoglobin SC disease, was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1111, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.326 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability; and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in her possession, what specific evidence 
she is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice, in the form of an April 2003 
statement of the case (SOC) and May 2006 VA correspondence, 
fulfills the provisions of 38 U.S.C.A. § 5103(a).  Notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal was 
provided the veteran as part of the May 2006 correspondence.  
The claim was readjudicated in a December 2006 supplemental 
SOC (SSOC).  


The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that sequence, any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  Of 
course, an error is not harmless when it "reasonably 
affect(s) the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Here, however, the 
above-mentioned notice instructed the appellant what she 
needed to show to entitlement to service connection, as well 
as her duty to submit all pertinent evidence in her 
possession.  To this, in December 2006 the appellant informed 
VA that she had no additional evidence to submit.  The 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a).  The appellant was provided with every 
opportunity to submit evidence and argument in support of her 
claim and to respond to the VA notice.  Therefore, the 
actions taken by VA have cured the error in the timing of 
notice.  Further, the purpose behind the notice requirement 
has been satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.  To the extent that VA 
has failed to fulfill any duty to notify and assist the 
veteran, that error is harmless since there is no evidence 
the error reasonably affects the fairness of the 
adjudication.  Thus any error in the timing was harmless, the 
appellant was not prejudiced, and the Board may proceed to 
decide this appeal.  Simply put, there is no evidence any VA 
error in notifying the appellant that reasonably affects the 
fairness of this adjudication.  Id.

Factual Background

The veteran's service medical records are negative for 
evidence of a sickle cell trait/condition at service 
entrance.  Laboratory work done in February 2001 shows an 
elevated white blood count of 14.6, and lowered red blood and 
hemoglobin levels.  Notably, however, neither sickle cell 
anemia nor hemoglobin SC disease was ever diagnosed 
inservice.  The veteran was discharged in March 2001 for 
failing to meet physical fitness standards.

Records from Greenville Hospital, dated in March 2001, one 
week subsequent to the veteran's separation from service, 
show her admission for severe lower abdominal and low back 
pain.  Hemoglobin electrophoresis showed that she was having 
hemoglobin SC disease.  It was noted that her family history 
was positive for sickle cell crisis.  The attending physician 
noted there was no significant appreciation of sickle cells 
in a smear test.  She was treated with pain medication, and 
red cells were transfused.  At discharge she was educated on 
sickle cell hemoglobin SC disease and precautions to prevent 
crisis.

A September 2001 VA examination report shows the veteran 
describing a crisis which led to hospitalization in March 
2001.  She reported that she had complained of some leg pain 
on active service and that she could not pass the physical 
training test.  Clinical examination, including hemoglobin 
electrophoresis revealed hemoglobin SC disease.  The examiner 
diagnosed hemoglobin SC disease and noted that it was 
generally a milder disease than sickle cell anemia (SS 
disease).  He noted that at the time of examination she did 
not show any evidence of sequelae.  She was mildly anemic.

In January 2002, a VA hemic disorders specialist provided an 
opinion after reviewing the claims folder and examining the 
veteran.  The RO requested a specific opinion as to whether 
or not the condition had its first manifestation while the 
veteran was on active duty or not.  The reviewing physician 
noted that prior to service the veteran had not been very 
physically active, but that she had no problems during basic 
training.  In advanced individual training (AIT) she 
complained of leg cramps.  The examiner stated that her 
hemoglobin SC disease originated prior to birth.  September 
2001 X-ray examinations of the hips, femurs, and sacroiliac 
joints did not show residuals of bone infarcts, which can 
occur in hemoglobin SC disease.  While hemoglobin SC disease 
was diagnosed, the examiner opined that after a review of the 
record he could not find any evidence of residuals or 
complications related to the disease.

At a June 2004 videoconference hearing conducted by the 
undersigned the veteran stated that during AIT she 
experienced severe cramping in her legs, and was unable to 
pass her physical training runs.  She reported for sick call 
on several occasions.  She reportedly was given soft shoe 
profiles, light duty, and ibuprofen.  She stated that she did 
not think her complaints were taken seriously or investigated 
properly. Following separation she experienced a sickle cell 
crisis requiring treatment at Greenville Hospital.  She 
stated that since that time she has sought treatment at the 
emergency room there when she has symptoms of crisis.

In November 2006 the veteran's claims folder, to include the 
medical evidence of record, was reviewed by a VA 
hematologist.  The physician reiterated the veteran's medical 
history of having her first sickle cell crisis shortly after 
being discharged from the military, and of subsequently being 
diagnosed with hemoglobin SC disease.  The veteran 
stated that she had no idea prior to this episode that she 
had a hematological disorder.  The physician noted that the 
veteran's medical history indicated that she had denied 
having had a sickle cell crisis while in the military.  It 
was also reported that the veteran had claimed that 
musculoskeletal pain experienced during her active duty was a 
symptom of her sickle cell anemia and that her condition was 
exacerbated during her military career.  
 
The reviewing VA hematology specialist opined that the 
veteran was born with hemoglobin SC disease, and the fact 
that her first sickle cell crisis occurred one week following 
her service discharge was coincidental and was not related to 
her military service.  The physician added that there was 
nothing in the veteran's medical records to show that she had 
an exacerbation of her symptoms of her hemoglobin SC disease 
while in the military.  The physician added that the 
inservice musculoskeletal pain reported by the veteran was 
not unique to hemoglobin SC disease, but rather a common 
complaint of service members going through physical 
training.  The reviewing physician concluded that it was less 
likely than not that the veteran's hemoglobin SC disease was 
first manifested during her period of military service.  



Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time. 
 If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in or aggravated by 
service.  38 C.F.R. § 3.303.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable statutes.  38 
C.F.R. § 3.303(c).

Every veteran shall be taken to have been in sound condition 
when entering service, except as to defects, infirmities, or 
disorders noted at the time of examination on entering 
service, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
entering service and was not aggravated by such service.  38 
U.S.C.A.  § 1111.

Under 38 C.F.R.  § 3.304(b), the regulation implementing 38 
U.S.C.A. § 1111, provides that the veteran shall be taken to 
have been in sound condition on entering service except as to 
any disabilities noted at that time, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed prior to service.  This implementing regulation 
eliminates the third prong of the test regarding the 
presumption of soundness, that being whether clear and 
unmistakable evidence demonstrates that the injury or disease 
was not aggravated during service.


VA's General Counsel has determined that congenital or 
developmental defects are normally static conditions which, 
unlike diseases, are incapable of improvement or 
deterioration.  VAOPGCPREC 67-90 (July 18, 1990).  In this 
regard, service connection may be granted for diseases (but 
not defects) of congenital, developmental or familial origin 
if the evidence as a whole shows that the manifestations of 
the disease in service constituted "aggravation" of the 
disease within the meaning of applicable VA regulations. 
 VAOPGCPREC 82-90 (July 18, 1990).  Moreover, diseases of 
hereditary origin can be considered incurred, rather than 
aggravated, in service "if their symptomatology did not 
manifest itself until after entry on duty."  VAOPGCPREC 67-90 
(July 18, 1990).  However, with regard to congenital or 
developmental defects, service connection may not be granted 
for a defect, but service connection may be granted for a 
disability which is shown by the evidence to have resulted 
from a defect which was subject to a superimposed disease or 
injury during service.  VAOPGCPREC 82-90; 38 C.F.R. § 4.127.

VA's General Counsel has also determined that 38 C.F.R. 
§ 3.304(b) is invalid to the extent that the regulation 
states that the presumption of sound condition may be 
rebutted solely by clear and unmistakable evidence that a 
disease or injury existed prior to service.  See VAOPGCPREC 
3-03; 69 Fed. Reg. 25178 (2004).  In order to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, the 
burden is on VA to show by clear and unmistakable evidence 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  The 
Board will, therefore, follow the statute in determining 
whether the presumption of soundness applies and whether, if 
applicable, the presumption has been successfully rebutted by 
the evidence.

In determining whether the presumption of soundness applies 
and, if so, whether it has been successfully rebutted, the 
opinion of the General Counsel left intact the remaining 
provisions of 38 C.F.R. § 3.304(b) pertaining to that issue. 
 According to the regulation, only such conditions as are 
recorded in examination reports are to be considered as 
noted.  The veteran's reported history of the pre-service 
existence of a disease or injury does not constitute notation 
of such disease or injury, but such a statement is considered 
with all other evidence in determining if the disease or 
injury pre-existed service.  See Harris v. West, 11 Vet. App. 
456 (1998), aff'd 203 F.3d 1347 (Fed. Cir. 2000). 
 Determinations regarding the pre-existence of a disability 
should be based on medical judgment derived from accepted 
medical principles, and the clinical factors pertinent to the 
basic character, origin, and development of such injury or 
disease.  History conforming to accepted medical principles 
should be given due consideration, in conjunction with basic 
clinical data, and be accorded probative value consistent 
with accepted medical and evidentiary principles regarding 
incurrence, symptoms, and course of the injury or disease, 
together with all other lay and medical evidence concerning 
the inception, development, and manifestations of the 
impairment.  38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153.  Identical 
language is included in 38 C.F.R. § 3.306(a), the regulation 
implementing 38 U.S.C.A. § 1153.  In VAOPGCPREC 3-03 the 
General Counsel also determined, however, that 38 U.S.C.A. 
§ 1153, and 38 C.F.R. § 3.306, are not applicable in 
determining whether the presumption of soundness under 38 
U.S.C.A. § 1111 has been rebutted: "The requirement of an 
increase in disability in 38 C.F.R. § 3.306(b) applies only 
to determinations concerning the presumption of aggravation 
under 38 U.S.C. § 1153 and does not apply to determinations 
concerning the presumption of sound condition under 38 U.S.C. 
§ 1111." VAOPGCPREC 3-03, page 11.  This determination by the 
General Counsel is binding on the Board.  38 U.S.C.A. 
§ 7104(c).

Although VA's General Counsel has determined that the 
definition of "aggravation" located in 38 U.S.C.A. § 1153 and 
38 C.F.R. § 3.306 does not apply in determining whether the 
presumption of soundness has been rebutted, the statute and 
regulation do not otherwise provide any definition of 
"aggravation" to be applied in making that determination. 
 The word "aggravate" is defined in the dictionary as "to 
make worse."  Webster's New Riverside University Dictionary 
86 (2nd Ed. 1984).  After determining whether the presumption 
of soundness has been rebutted the Board will consider 
whether the veteran's sickle cell and hemoglobin SC disorder 
was "made worse" by her military service.


Analysis

The competent evidence addressing whether the appellant's 
disorder existed prior to enlistment includes those medical 
findings set out as part of the January 2002 VA hemic 
disorders examination.  That physician opined that the 
appellant's disability existed prior to her birth.  That is, 
her basic genetic makeup, which was sealed the moment that 
she was conceived, includes the genetic code for sickle cell 
and hemoglobin SC disease.  Another VA physician in November 
2006 supplied a similar opinion, indicating that the veteran 
was born with hemoglobin SC disease.  These findings clearly 
and unmistakably rebut the presumption of soundness, and they 
are not rebutted by any competent evidence to the contrary. 
 In this respect the Board notes that the appellant is not 
competent to offer a medical opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

As previously stated, the veteran contends that her 
hemoglobin SC manifested itself during service by pains which 
prevented her from passing her PT test.  Service medical 
records do not show these complaints, however, the Board 
finds her testimony credible regarding them.  Service 
personnel records show she was placed in a remedial PT 
program in November 2000 and failed to improve significantly. 
 Notably, however, neither sickle cell nor hemoglobin SC 
disease were shown inservice, and neither disorder required 
medical care in-service.

In January 2002, the RO obtained a medical opinion from a VA 
physician regarding the pre-existence and aggravation of the 
claimed sickle cell/hemoglobin SC disease.  That VA physician 
determined, based on review of the medical evidence in the 
veteran's claims file, that the disorder existed before birth 
and that medical studies had shown no evidence of residuals 
or complications from the disease.

Further, following review of the medical record in November 
2006 a VA hemic disorders specialist opined that there was 
nothing in the medical record to show that the veteran had 
experienced an exacerbation or symptoms of her hemoglobin SC 
disease while in the military.  The physician added that it 
was less likely than not that the veteran's hemoglobin SC 
disease was first manifested during her period of military 
service.  


There is no medical evidence of record showing that the 
preexisting hemoglobin SC disease was made worse during or as 
a result of military service.  In fact, the November 2006 VA 
medical opinion specifically indicated that such a worsening 
did not occur; the physician opined that the veteran had 
neither "exacerbation or symptoms" of her hemoglobin SC 
disease during her military service.  The veteran's 
assertions that the sickle cell anemia/hemoglobin SC disease 
were aggravated during service, and resulted in the 
development of the crisis for which she was hospitalized in 
March 2001, are not probative because she is not competent to 
provide evidence of such.  Such an assessment requires 
medical knowledge that she does not possess.  See Routen v. 
Brown, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 525 U.S. 
962 (1998) (although the veteran is competent to provide 
evidence of observable symptomatology, a statement that a 
pre-existing disorder worsened in service is not probative 
because the appellant is not competent to provide such 
evidence).  For that reason the Board finds that the 
probative evidence clearly and unmistakably demonstrates that 
sickle cell anemia/hemoglobin SC disease was not aggravated 
during service.

The evidence clearly and unmistakably shows that the 
hemoglobin SC preexisted the veteran's entrance on active 
duty.  The evidence also clearly and unmistakably indicates 
that the disease was not aggravated by service.  The 
presumption of sound condition on entering service is 
rebutted.  The probative medical evidence also clearly and 
unmistakably shows that the veteran's preexisting hemoglobin 
SC disease did not progress in any manner during her military 
service (see VAOPGCPREC 67-90), nor was the disorder incurred 
or aggravated by her military service (see VAOPGCPREC 82-
90).  Therefore, the preponderance of the evidence is against 
the claim of entitlement to service connection.
 
The benefit sought on appeal is denied.


ORDER

Entitlement to service connection for sickle cell disease, 
diagnosed as hemoglobin SC disease, is denied  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


